DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 16 are pending.
Claims 1 – 16 are rejected.
Specification
The disclosure is objected to because of the following informalities: 
page 3 line 24 there is reference to “taurate salt” and “taurine salt”.  The reference to “taurine salt” should be amended to “taurate salt” for consistency;
page 4 line 7 there is reference to “taurine salt”.  The reference to “taurine salt” should be amended to “taurate salt” for consistency; and
page 6 line 7 there is reference to “taurine salt” and “taurate salt”.  The reference to “taurine salt” should be amended to “taurate salt” for consistency;
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine thepresence of all possible minor errors, e.g., typographical, grammar, idiomatic, syntaxand etc. Applicants' cooperation is requested in correcting any errors of whichApplicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: line 3 recites “taurine and/or taurine salt taurate salt”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ilardi et al. (US 6,562,874).
The rejected claim covers, inter alia, a mixture of directly esterified fatty acyl isethionate and alkyl taurate amide.
However, Ilardi in Examples 26 – 31 Table 4 discloses a mixture of directly esterified fatty acyl isethionate and alkyl taurates amide.
Applicant is reminded that claim 10 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, As stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 

Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Ilardi et al..  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cotrell et al. (US 2012/0141389).
The rejected claim covers, inter alia, a mixture of directly esterified fatty acyl isethionate and alkyl taurate amide.
Dependent claims 2 and 12 reference an L value of alkyl taurate amide/directly esterified fatty acyl isethionate.  Dependent claims 3 – 6 further limit a ratio of directly esterified fatty acyl isethionate to alkyl taurate amide. Dependent claims 7 – 11 further limit the process.
However, Cotrell discloses a mixture of sodium lauryl methyl isethionate (Surfactant A) and sodium methyl cocoyl taurate (Surfactant C) in Example 1. (pp. 6, rt. col.) In Table 2 the ratio of Surfactant A to Surfactant C ranges from 0.25:1 to 2.33:1.  Further, on page 7 Table 2-continued, the last two mixtures are a clear liquids with a ratio of Surfactant A to Surfactant C ranging from 1.5:1 to 2.33:1.  Based on Hunter Lab color scale, presuming the clear liquids are not dark, one skilled in the art of color measurement could reasonably presume the L value of the mixture of Surfactant A and Surfactant C would likely to be a high number.
Applicant is reminded that claims 1 – 12 are claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Claim Rejections - 35 USC § 103
Claim(s) 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cotrell et al. (US 2012/0141389).
The rejected claim covers, inter alia, a mixture of directly esterified fatty acyl isethionate and alkyl taurate amide, wherein the mixture has an L value of alkyl taurate amide/directly esterified fatty acyl isethionate of 80 to 96
Dependent clam 14 further limits the L value of the alkyl taurate amide/directly esterified fatty acyl isethionate to 90 - 96.  Dependent claims 15 and 16 further limits the ratio of directly esterified fatty acyl isethionate to alkyl taurate amide of from 0.1: 1 to 7:1 and 0.4:1 to 7:1.  
However, Cotrell discloses a mixture of sodium lauryl methyl isethionate (Surfactant A) and sodium methyl cocoyl taurate (Surfactant C) in Example 1. (pp. 6, rt. col.) In Table 2 the ratio of Surfactant A to Surfactant C ranges from 0.25:1 to 2.33:1.  Further, on page 7 Table 2-continued, the last two mixtures are a clear liquids with a ratio of Surfactant A to Surfactant C ranging from 1.5:1 to 2.33:1.
The difference between the instantly clamed invention and Cotrell is as follows: the mixture has an L value of directly esterified fatty acyl isethionate to alkyl taurate amide of 80 to 96, and the mixture has an L value of the directly esterified fatty acyl isethionate to alkyl taurate amide is 90 - 96.  
However, based on Hunter Lab color scale, presuming the clear liquids are not dark, one skilled in the art of color measurement could reasonably presume the L value of the mixture of Surfactant A and Surfactant C would likely to be a high L value.  On the Hunter Lab scale 51 – 100 indicates light (see HunterLab, Applicant’s 1449, 2008).  Further, liquids that are clear to the eye, can appear so clear that it resembles water.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this instance, one of ordinary skill in the art before the effective filing date of the instantly clamed invention can use the Hunter Lab color scale to determine the desired ratio of Surfactant A and Surfactant C to obtain a mixture that has a high L value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622